Citation Nr: 1432580	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to June 5, 2006, and an evaluation in excess of 30 percent thereafter, for Crohn's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2000.

This matter comes before the Board of Veteran s Appeals (Board) from a
September 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas, that continued a noncompensable
evaluation for the Veteran's service connected Crohn's disease.  The Veteran filed a statement dated in June 2006 indicating that she wished a review of her evaluation for Crohn's disease.  The Board finds that this statement should be viewed as a notice of disagreement with the September 2005 decision.

In January 2007, the RO increased the evaluation for service connected Crohn's to
30 percent disabling, effective June 5, 2006.  This evaluation was continued in May 2007 and June 2008 rating decisions and the RO issued a statement of the case dated in March 2010.  In April 2010, the Veteran submitted a substantive appeal with respect to this issue.

In September 2013, the Veteran testified at a hearing before the undersigned
Veterans Law Judge at the local regional office.  A transcript of these proceedings
has been associated with the claims file.

In January 2014, this matter was remanded in order to obtain additional identified medical records.  These records were obtained and associated with the Veteran claims file.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Throughout the entire claims period, Crohn's disease has been manifested by severe symptoms, including abdominal pain, cramping, vomiting, and diarrhea, but without malnutrition, anemia, or serious complication such as liver abscess.


CONCLUSION OF LAW

Throughout the entire claims period, the criteria for a 60 percent disability rating for Crohn's disease have been met. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In letters dated in December 2004, July 2006, and August 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete notice did not precede the original adverse decision, corrective notice was issued and the claim was readjudicated, curing the timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations which, taken together, are fully adequate to decide the claim.  In this regard, the Board notes that the Veteran was examined and the relevant rating criteria were fully addressed.  

II. Increased Rating for Crohn's disease.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. §1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. §4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §4.7. 

The Veteran has been awarded a 30 percent evaluation for Crohn's disease since June, 5, 2006.  The evaluation was noncompensable prior to that date.  This disability is evaluated under Diagnostic Code 7323, for ulcerative colitis.  This Code provides 10 percent evaluation for moderate symptoms with infrequent exacerbations, and a 30 percent rating for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or serious complications, such as liver abscesses.  38 C.F.R. §4.114, Diagnostic Code 7323. 

The evidence in this case consists of numerous private and VA treatment records, and VA examination reports dated in December 2004, August 2006, August 2007, and January 2013.  The Veteran also submitted numerous statements, articles related to her condition, and lay statements from her mother, friends, and co-workers detailing her condition over the years.  In addition, the Veteran also provided helpful and detailed dairies and notes regarding the type and frequency of her related symptoms.  Finally, her treating specialists have also submitted reports specific to the Veteran's condition and the efforts undertaken to treat her disability.

After reviewing the evidence in this case thoroughly, the Board finds that doubt should be resolved in the Veteran's favor amd a 60 percent rating is warranted throughout the appeal period.  While there has been no indication of malnutrition, the overall disability picture nevertheless most nearly approximates the 60 percent rating.  Indeed, as detailed below, the symptoms shown are severe, with numerous attacks per year.

The December 2004 VA examiner found that the Veteran Crohn's disease did not affect body weight, but indicated that the Veteran suffered from abdominal pain located at lower abdomen, occurring less than 1/3 of the year.  It was also noted that the condition was productive of nausea and vomiting.  The symptoms were described as occurring intermittently, as often as 3 times a month, with each occurrence lasting 5 days.  The number of attacks within the prior year was indicated to be 50, and the ability to perform daily functions during flare-ups was noted to be difficult.  The condition resulted in 3 times lost from work each month.  On examination, the claimant was indicated to be well-developed, well-nourished, and in no acute distress.  The nutritional status of the Veteran was noted to be well.  The condition did not cause significant anemia, and did not cause malnutrition.

In statements from the Veteran and in lay statements submitted on her behalf, the Veteran's condition was indicated to have taken a turn for the worse beginning in approximately November 2005.  The statements indicate increased abdominal pain, diarrhea, nausea, and vomiting with increasing absenteeism from work.  She was also indicated to have some weight loss at that time.  The condition also is noted to have worsened again in 2007.  The Veteran has not worked since 2007.

The Veteran's private and VA treatment records indicate that, during flare-ups, the Veteran has sought emergency treatment for symptoms, including dehydration, excessive diarrhea, and vomiting.  She has been hospitalized periodically for this condition and her treating physicians have called her condition severe.  One of the Veteran's specialists stated that, since her diagnosis in 1999, the condition has taken a very rocky course with acute flare-ups resistance to medications, steroid maintenance, and bowel rest.  The physician described her condition as severe and indicated that there was no cure or potential for remission.  Her current medications were noted to be reserved for the most difficult cases.  The Veteran had been evaluated with small bowel strictures (narrowing), ulcers, and active disease in the small intestine which resulted in partial bowel obstruction.  This physician indicated that the Veteran experienced flare-ups of the disease on a near daily basis, and that this was characterized by severe abdominal pain, diarrhea/constipation, nausea, vomiting, anorexia, poor intake, and overall malaise.  Because of her symptoms, the Veteran's treating physicians have indicated that she is unable to work.

The VA examination reports have also noted the Veteran's complaints of diarrhea and other chronic symptoms, but also indicated that there was no anemia or malnutrition and reflect that the Veteran is otherwise in only fair health during remissions.  In August 2006, the examiner noted that the condition affects general body health by nausea, abdominal pains, throwing up, feeling lethargic, and blood in stool.  The Veteran was noted to have lost 30 pounds within a 9 month period.  On examination, she weighed 167 pounds.  Abdominal pain occurred more than 2/3 of the year.  Other symptoms included vomiting at least once a week, some diarrhea, lethargy that comes and goes, periodic blood in the stool. The number of attacks within the past year was indicated to be numerous, and the ability to perform daily functions during flare ups was noted to be very difficult.  On examination, the claimant was noted to be well-developed, well-nourished, and in no acute distress. The nutritional status of the claimant was overweight.  The condition did not cause significant anemia, and did not cause malnutrition.

The findings of the August 2007 examiner were similar to the August 2006 examiner.  Symptoms were nausea, abdominal pain, cramps, vomiting, diarrhea, dehydration, small intestine constriction, and black tarry stools.  The Veteran lost weight from 170 pounds to 140 in a one month period.  The symptoms described occurred intermittently, approximately 3 per month, lasing 14 days.  The number of attacks per year was 12, with minimal ability to function during a flare-up.  On examination, the Veteran weighed 180 pounds and was noted to be well-developed, well-nourished, and in no acute distress.  The nutritional status of the Veteran was well.  CBC results were normal.  There was no anemia or malnutrition.

In January 2013, symptoms were noted to be diarrhea and fatigue.  There was no weight loss and the examiner indicated that there had been only one exacerbation in the prior 12 months. The examiner indicated that there were no findings of health only fair during remissions, general debility, serious complication such as liver abscess, or malnutrition.  Since her last hospitalization in September 2012, the examiner indicated that the Veteran had not had episodes and that there was no diarrhea requiring her to stay at home.  She was noted to experience urgency, however.  CBC results were normal.  The physical examination was without significant findings.

After considering the totality of the record, the Board finds the preponderance of the evidence to be in favor of a 30 percent evaluation  prior to June 5, 2006, but otherwise against the award of a disability rating in excess of 30 percent for both appeal periods.  Specifically, while the Veteran has exhibited severe symptoms, as indicated by her treating physicians, with numerous attacks per year, there is no evidence of malnutrition or only fair health during remissions, as would warrant a 60 percent evaluation.  On each occasion of VA examination, she has been well-nourished, with no indications of malnutrition or an otherwise general decline in her overall health.  While her symptoms clearly result in frequent discomfort, they do not prevent or impair her nutrition intake or other gastrointestinal functioning, as she has maintained her weight, according to the examination reports and treatment records.  VA outpatient treatment records generally confirm the findings noted on the VA examinations. 

The Board concludes that a disability rating of 60 percent is warranted throughout the appeal.  The evidence of record, as described in pertinent part above, fails to indicate marked malnutrition or anemia, or serious complication such as liver abscess.  As such, the criteria for the next-higher 100 percent rating having not been approximated.  Moreover, there are no alternate code sections that could afford an evaluation in excess of 60 percent for the Veteran's symptomatology.  

In conclusion, a 60 percent evaluation is awarded for the entirety of the appeal period.

Extraschedular consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the disability picture is found to adequately address the symptoms at issue.  Accordingly, referral for extraschedular consideration is not warranted here.


ORDER

Throughout the entire appeal (from November 8, 2004) a disability evaluation of 60 percent prior to June 5, 2006, Crohn's disease is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


